Title: From George Washington to Colonel George Baylor, 15 February 1777
From: Washington, George
To: Baylor, George



Dear Baylor,
Morristown Feb: 15th 1777.

Two young Gentn name sakes of mine, the one Son to Mr Lawrence Washington, the other to Mr Robt Washington, both of Stafford County, are desirous of entering into the Horse Service. If therefore you have not disposed of all the Cornetcies in your Regiment, I should be glad if you would appoint each of them one. I am very sincerely Dr Sir Yr Affecte

Go: Washington

